DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism with its spring operation, the feature (notch, groove, indent, bump, protrusion, hook, loop, latch, magnet) configured to engage a locking mechanism and the second position of the movable closure mechanism must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, US 2019/0191830 A1 in view of Lough, US 8935940 B1. Ruiz discloses a pendant (lock body) with an eyelet (receiving unit) for a necklace to be threaded therethrough and a movable closure mechanism mechanically coupled to the pendant/lock body.

    PNG
    media_image1.png
    633
    604
    media_image1.png
    Greyscale

The claims require what is understood to be an ordinary padlock functioning as the pendant.  Ruiz fails to disclose a padlock and its well-known locking functions.  However, Lough discloses the use of an ordinary padlock with a receiving unit functioning as a holding mechanism in an article of jewelry. Both pendants function equally as well as the other in holding and removably attaching ornaments to the pendant.  Both pendants are aesthetically pleasing in their own way.  Therefore, it would have been an obvious design choice to substitute Ruiz’s heart shaped pendant with Lough’s lock body as an alternative look for holding removable ornaments to the pendant to meet the wearer’s fashion desires.

    PNG
    media_image2.png
    1086
    782
    media_image2.png
    Greyscale

	The lined-through, on the IDS form, of the non-patent literature to the concept photos of the applicant’s invention are not considered prior art.  More information is needed to determine if these concept photos qualify as prior art.  If the dates are to when the inventor completed the invention, the literature is not prior art.  If the dates are to when the inventor publicly displayed, offered for sale or sold their invention, they non-patent literature will be considered prior art and will be used in a 102 rejection of all the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677